Mr. Delton M. Gilliland Osage County Counselor 112 E. 7th, P.O. Box 250 Lyndon, Kansas  66451-0250
Dear Mr. Gilliland:
As Osage county counselor, you request our opinion as to whether the board of county commissioners is required to solicit public bids for a contract for ambulance services.
K.S.A. 65-6113(a) provides:
  "The governing body of any municipality may establish, operate and maintain an emergency medical service or ambulance service as provided in this act as a municipal function and may contract with any person, other municipality or board of a county hospital for the purpose of furnishing emergency medical services or ambulance services within or without the boundaries of the municipality upon such terms and conditions and for such compensation as may be agreed upon which shall be payable from the general fund of such municipality or from a special fund for which a tax is levied under the provisions of this act."
The term "municipality" is defined at K.S.A. 65-6112(o), and includes counties.
Article 61 is silent as to the method by which emergency medical services or ambulance services contracts must be awarded.  In the absence of any statutory mandate, the board of county commissioners is not required to seek competitive bids on an ambulance services contract.
We are mindful of the fact that in some cases, the board is required to utilize a public bid-letting.  K.S.A. 19-214 states:
  "(a) Except as provided in subsection (b), all contracts for the expenditure of county moneys for the construction of any courthouse, jail or other county building, or the construction of any bridge in excess of $ 10,000, shall be awarded, on a public letting, to the lowest and best bid.
. . .
  "(b) The provisions of subsection (a) shall not apply: (1) To the expenditure of county funds for professional services. . . ."
However, the above statute is inapplicable to a contract for ambulance services.  Curtis Ambulance v. Shawnee Cty. Bd. of Cty. Com'rs,811 F.2d 1371, 1379, (10th Cir. 1987).
We further emphasize that the state of Kansas strongly favors competitive bidding.  Awarding contracts by public bid-letting encourages competition, allows all contractors an equal opportunity, and avoids any appearance of impropriety or favoritism. Attorney General Opinion No. 88-45.
In summary, the statutes governing emergency medical services and ambulance services do not require the board of county commissioners to seek competitive bids on contracts.  For sound policy reasons, however, the county may wish to award such contracts by public bid-letting.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Nobuko K. Folmsbee Assistant Attorney General
RTS:JLM:NKF:bas